Citation Nr: 0403021	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from August 1963 to 
August 1968.  He died on October [redacted], 1999; the appellant is 
his surviving spouse.  

This matter arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1999, as the result of 
metastatic carcinoma of the rectum.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.  

3.  Metastatic carcinoma of the rectum was not shown in 
service or within one year after service discharge, and is 
not related thereto.

4.  It is not shown that the cause of the veteran's death, 
metastatic carcinoma of the rectum, was caused by, or the 
result of, military service, to include exposure to Agent 
Orange.




CONCLUSIONS OF LAW

1.  Metastatic carcinoma of the rectum was not incurred in, 
or aggravated by, military service; nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

2.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the appellant, and notice of what part VA will 
attempt to obtain for the appellant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in February 2001 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from private physicians 
regarding the veteran, or to provide a properly executed 
release so that VA could request the records for her.  The 
duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  The veteran's 
private medical records are of record.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The appellant was asked to 
advise VA if there was any other information or evidence she 
considered relevant to this claim so that VA could help her 
by getting that evidence.  She was also advised what evidence 
VA had requested, and notified in the statement of the case 
of the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

In this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  She was provided with notice of the 
appropriate law and regulations.  She was provided notice of 
what evidence she needed to submit, and notice of what 
evidence VA would secure on her behalf.  She was given ample 
time to respond.  Hence, notwithstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns,  
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.  

II.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the immediate cause of the 
veteran's death was a direct result of his military service.  
More specifically, she contends that he developed 
adenocarcinoma of the lungs as a result of his exposure to 
herbicides while serving in the Republic of Vietnam during 
his military service.  In this regard service connection may 
be granted for the cause of a veteran's death if it is 
determined that the cause of death is directly related to his 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for the cause of 
death if a carcinoma becomes manifest to a compensable degree 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.303, 3.309.  

Also, service connection may be granted for specified 
diseases resulting from exposure to a herbicide agent, 
including Agent Orange, if a veteran had active military 
service in the Republic of Vietnam between January 9, 1962, 
and May 7, 1975.  This is so even if service medical records 
otherwise are negative for evidence of such a disease 
process.  See 38 U.S.C.A. § 1116.  Exposure to a herbicide 
agent will be presumed in the case of a veteran with an 
enumerated § 3.309 illness unless there is affirmative 
evidence that exposure did not occur.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Finally, service connection may be 
granted for any disability that is clinically attributed to 
the veteran's military service, regardless of the date that 
such disability is first diagnosed.  See 38 C.F.R. § 3.303.  

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

Service connection had not been established for any 
disability during the veteran's lifetime.  The veteran's 
service medical records are negative for any treatment or 
diagnosis referable to carcinoma.  Service records otherwise 
indicate that the veteran served in the Republic of Vietnam 
from October 1966 to October 1967.  

Private medical records indicate that the veteran was 
hospitalized during October 1993.  At that time, a left hilar 
lung mass was noted during x-ray studies.  However, a 
bronchoscopy did not indicate the presence of a carcinoma.  

The veteran was diagnosed with rectal cancer in early 1997.  
He subsequently underwent abdominal perineal resection.  At 
the time of this procedure, there was no indication that 
cancer of the rectum had progressed through the rectal wall.  
Additionally, all lymph nodes were negative at the time of 
the surgical resection.  

The veteran again was hospitalized in October 1998.  X-ray 
studies reflected the left hilar mass previously noted in 
1993.  However, a bronchoscopy done at that time did not 
reflect the presence of cancer.  Then, a lung node and tissue 
biopsy was performed.  This reflected a cancerous spread to 
both lungs without affecting the lymph nodes.  The physician 
indicated that carcinoma of the lung was either "possibly 
primary...or even a metastatic rectal carcinoma."  

The veteran then died on October [redacted], 1999.  The primary cause 
of death was listed as metastatic carcinoma of the rectum.  A 
letter from a private physician dated in August 2001 
indicated that the veteran had been under that physician's 
care for primary colon cancer with metastasis to the lung.  
That physician had participated in the veteran's care from 
December 1998 until the veteran's death in October 1999.  The 
physician also indicated that it was unclear whether there 
was any relationship between the veteran's exposure to 
herbicides in Vietnam and the development of either primary 
colon cancer or subsequent metastasis to the lung.  

Throughout the claims process, the appellant has offered the 
opinion that the veteran's carcinoma of the lung was primary 
in nature, and was related to his exposure to herbicides 
during Vietnam.  Because the veteran had military service in 
the Republic of Vietnam during the applicable presumptive 
period, the provisions of 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309 are for application.  However, the record 
indicates that the veteran's death was the result of 
carcinoma of the colon that metastasized to his lungs.  In 
this regard, it must be noted that carcinoma of the colon is 
not one of the disabilities enumerated in 38 C.F.R. 
§ 3.309(e).  Moreover, although respiratory cancers such as 
carcinoma of the lung are subject to such a presumption, the 
presumption may be rebutted by affirmative evidence to the 
contrary.  

In this case, both the veteran's death certificate and the 
statement of his treating physician indicate that carcinoma 
of the lung was not the primary site of the cancer but a 
metastasis of the result of a primary carcinoma of the colon, 
and not the result of exposure to herbicides.  Although the 
appellant has asserted that she believes that the veteran's 
carcinoma of the lung was related to his exposure to 
herbicides during military service, as a lay person, she 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience training or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran's service medical records are negative for any 
findings of the fatal disease process while in service; there 
is no showing of carcinoma within the one year presumptive 
period; and there is no competent medical documentation 
correlating the veteran's fatal disease, metastatic carcinoma 
of the rectum, to his military service.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted. 

In reaching the foregoing decision, the Board considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



